Case 19-31868-jal      Doc 21     Filed 10/22/19      Entered 10/22/19 13:30:25    Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                                      FOR THE
                           WESTERN DISTRICT OF KENTUCKY

IN RE:         DANIELLE HOPE        )
                                    )
                                    )
            Debtor                  )                 CASE NO.      19-31868-jal
____________________________________)                               Chapter 13

                   ORDER AMENDING ORDER OF CONFIRMATION

         This matter having come before the Court on Debtor’s Motion to Amend Order of

Confirmation, and the Court being otherwise sufficiently advised,

         IT IS ORDERED THAT the Order of Confirmation is amended to provide for rejection of

the lease which is the subject of Proof of Claim 4.




                                                         Dated: October 22, 2019




Tendered by:

LAW OFFICE OF ALLAN E. DUNAWAY, PLC

By:     /s/ Allan E. Dunaway
       Allan E. Dunaway
714 Lyndon Lane, Suite 4
Louisville, Kentucky 40222
(502) 412-2254
(502) 412-2258 Fax
allan@dunawaylawoffice.com
